Hager, J.
— I find- this case with the report of the referee submitted by consent of parties; bnt I am at a loss to determine the point or matter I am called upon to decide. There are no reasons or statements setting forth the grounds relied upon to set aside the report, or as objections to its confirmation. Neither does the brief of defendants with the papers., present the point that is submitted, or that I am called upon to pass upon. There should be something of record to define the motion, and to show upon what it is based. As the case is presented, I can decide nothing. It would be improper to set the report aside, and its confirmation is not asked by the submission.